Citation Nr: 0206922	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  98-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from June 1995 to November 
1996.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 RO rating decision 
which denied service connection for a right knee disability.  
In  December 1999, the Board remanded this issue to the RO 
for further development.  


FINDING OF FACT

The veteran's current right knee disability began during 
service.  


CONCLUSION OF LAW

A right knee disability was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); §§ 3.303, 
3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
June 1995 to November 1996.  His service medical records 
indicate that he was treated for right knee pain in April 
1996.  At that time, he reported that he had suffered pain 
since the previous morning and described a sharp pain and a 
feeling of clicking when bending the knee.  He stated that he 
felt the pain in the left side of the right knee and he 
denied any history of right knee injuries.  The assessment 
was muscle strain of the right knee.  On a November 1996 
report of medical assessment for service separation, the 
veteran checked that he had suffered from injuries or illness 
while on active duty for which he did not seek medical care.  
He specifically reported that he did not seek care for his 
knees.  He also reported that he intended to seek VA 
disability benefits for knee troubles.  

In May 1997, the veteran claimed service connection for 
various conditions including a right knee disability.

The veteran underwent a VA general medical examination in 
July 1997.  He had complaints including knee pain.  It was 
reported that he could do range of motion, but that he 
complained of pain when he had to stretch his knee.  The 
diagnoses included degenerative joint disease of the 
bilateral knees.  The veteran also underwent a VA orthopedic 
examination by the same doctor in July 1997.  The examiner 
reported that the veteran was able to flex the knees to about 
130 degrees on both sides and that he was able to extend the 
knees to about 0 degrees with the slight onset of pain.  
McMurray's test was negative.  The diagnosis was bilateral 
degenerative joint disease of the knees.  The clinical 
examination indicates the doctor ordered knee X-rays.  A July 
1997 knee X-ray report recites that there was no evidence of 
fracture or dislocation and that no significant arthritic 
changes were seen; that there were no radiographic changes to 
suggest fluid within the joint spaces; and that the 
impression was radiographically normal knees.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Medical records have been obtained 
and VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, and the related VA regulation, 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service medical records indicate that he was 
treated for right knee complaints in April 1996, at which 
time there was an assessment of muscle strain of the right 
knee.  Additionally, at the time of his separation from 
service in November 1996, he reported knee trouble.  July 
1997 VA general medical and orthopedic examinations indicate 
minimal right knee findings including pain on range of 
motion, and the doctor diagnosed the problem as degenerative 
joint disease (i.e., arthritis).  The clinical examiner 
ordered knee X-rays.  The July 1997 knee X-ray report is 
somewhat ambiguous, stating there were "no significant 
arthritic changes" (leaving open the possibility of at least 
some minimal insignificant arthritic changes).  It is also 
possible that the clinical examiner looked at the X-ray 
films, independently of the radiologist, and noted some 
degenerative joint disease of the right knee.

Regardless of whether the veteran now has true right knee 
arthritis verified by X-ray, by one reasonable interpretation 
of the evidence he does have a current chronic right knee 
disability which may be traced to the right knee problems 
noted in service.  38 C.F.R. § 3.303(b), (d).  Based on all 
the evidence, and applying the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran's 
current right knee disability began during service.  The 
disability was incurred in service, and service connection is 
warranted.  






ORDER

Service connection for a right knee disability is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

